80 A.2d 285 (1951)
HEARN
v.
CROSS et al.
No. 1036.
Municipal Court of Appeals for the District of Columbia.
Argued March 26, 1951.
Decided April 26, 1951.
*286 Alton S. Bradford, Washington, D. C., A. Slater Clarke, Washington, D. C., on the brief, for appellant.
Herman Miller, Washington, D. C., for appellees.
Before CAYTON, Chief Judge, and HOOD and CLAGETT, Associate Judges.
CAYTON, Chief Judge.
Claiming to have been overcharged for rent and meals, two tenants filed suit against the owner of the Manchester Apartments for double the amount of such alleged overcharge. Code 1940, Supp. VII, § 45-1610. The trial court disallowed the claim for rent overcharge but held that there had been an overcharge of $120 for meals and awarded plaintiffs twice that amount under the Rent Act section above-cited. In appealing, defendant asserts that the judgment cannot stand because it is based on provisions of the Rent Act which are not applicable to her.
The record contains no statement of evidence and we must learn the facts from a written memorandum filed by the trial judge and from the records of the Rent Administrator which were in evidence. These reveal that the landlord operates the Manchester Apartments consisting of seventy-six units, some of which have been rented for single and others for double occupancy. The units are furnished and supplied with hotel service. In the building the landlord also operates a restaurant in which meals have been furnished to tenants on a monthly basis. On September 25, 1946 the landlord filed a claim with the Administrator of Rent Control under the Administrator's General Order No. 8 asking that the meal rate be increased from the $27 then being charged to $30 per person per month and on October 15, 1946 a memorandum by a staff member of the office recommended that, "`Effective November 1, 1946, the meal rate shall be $30.00 per month per person for the service of two meals per day, six days per week, and that the room rates shall be those set forth in Apartment House Schedule 20,' that is, $50.00 monthly for double occupancy." Thereafter, when price controls on restaurants and hotels were lifted, landlord increased the meal charge from $30 to $35 without prior approval by the Administrator, under the belief that an application was unnecessary.
The trial court's memorandum states: "The evidence showed that when the plaintiffs became tenants of the defendant on March 15, 1948, they agreed to pay for housing accommodations and for two meals per day, six days per week, the sum of $60.00 per person, of which sum $25.00 was allocated to the accommodations and $35.00 to meals." The $5 per person charge over the $30 figure set forth in the memorandum from the Office of the Administrator regarding meal charges was the foundation for plaintiff's claim for double damages.
*287 The trial court found that the landlord had invoked the aid of the Administrator under General Order 8 to establish the $30 meal rate, and that defendant had "acquiesced in the memorandum" by signing it and by failing to pursue any other remedy[1] under the statute. The court found that landlord had consented to the adjudication of her rights by the Administrator, and ruled that plaintiff had established the existence of a service standard and that there had been an overcharge for which plaintiff was entitled to damages.
In effect the landlord argues here that the judgment was erroneous because it was based solely on a statutory penalty and that there is no statute which will support such a claim. She argues that the Rent Act fails "to reflect any authority to control meal charges" and "does not authorize any such penalty in regard to meal charges." She also claims that "neither the Rent Administrator nor the Trial Court could obtain jurisdiction by consent, acquiescence, inadvertence or silence * * since jurisdiction is lacking under the Rent Control Act." We agree that such is the law.
Jurisdiction is of course essential to any valid determination by administrative agencies and without it their acts and determinations are void. Such jurisdiction is in every instance dependent entirely upon statute.[2] Just as jurisdiction cannot be conferred on a court by acquiescence, agreement, or consent,[3] so it cannot be conferred on an administrative tribunal.[4] Consequently no action or inaction on the part of the landlord could subject either the person or the subject matter to the controls of the Rent Administrator.
In Hearn v. Cogswell, D.C.Mun.App., 68 A.2d 219, 221, a case involving this same apartment building, we said: "The Rent Act nowhere expressly authorizes control of meal charges. If, as the Administrator throughout this proceeding claimed, the meal rates were subject to control, such control rests on the premise that furnishing of meals is a privilege or facility connected with the use and occupancy of the housing accommodations and therefore a part of the service standard." (Emphasis supplied.)
Here the trial court did not hold that the furnishing of meals was "a privilege or facility connected with the use and occupancy of the housing accommodations." On the contrary, the judge's memorandum recites that "$25.00 was allocated to the accommodations and $35.00 to meals." We recognize of course that boarding-house accommodations were included in Section 11 of the Rent Act, Code 1940, Supp. VII, § 45-1611 (though on June 30, 1950 some furnished, non-house-keeping housing accommodations were decontrolled)[5] but any control over such accommodations would have to be predicated on the theory that the furnishing of meals was a facility embraced within the agreement for "housing accommodations." That is not the case here.
Hence the Administrator was without jurisdiction to control the meal charges between these parties. His determination of such charges was without validity in law and it was error to rule that there had been a statutory overcharge.
Reversed.
NOTES
[1]  Code 1940, Supp. VII, § 45-1604.
[2]  42 Am.Jur., Public Administrative Law, §§ 109, 156, 157. McLean v. Jephson, 123 N.Y. 142, 25 N.E. 409, Annotation 9 L.R. A. 493. See Doolan v. Carr, 125 U.S. 618, 8 S.Ct. 1228, 31 L.Ed. 844.
[3]  Woodmen of the World Life Ins. Ass'n v. Federal Communications Commission, 69 App.D.C. 87, 99 F.2d 122; United States ex rel. Tungsten Reef Mines Co. v. Ickes, 66 App.D.C. 3, 84 F.2d 257; 1425 F. St. Corporation v. Jardin, D.C. Mun.App., 53 A.2d 278; Yeager v. District of Columbia, D.C.Mun.App., 33 A.2d 629.
[4]  See United States ex rel. Abilene & S. Ry. Co. v. Interstate Commerce Commission, 56 App.D.C. 40, 8 F.2d 901,
[5]  Public Law 592, Chapter 428, 81st Congress, 2d Session, approved June 30, 1950, 64 Stat. 310, D.C.Code, 1940, § 45-1602.